Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-13 are pending.  
Priority
Instant application 17215095, filed 03/29/2021 claims benefit as follows:

    PNG
    media_image1.png
    70
    196
    media_image1.png
    Greyscale
.
The priority document is not in English and therefore the priority date of 03/29/2021 is granted.
Information Disclosure Statement
	All references from the IDS(s) received 3/29/2021, 5/18/2021 and 01/11/2022 have been considered unless marked with a strikethrough.

Response to Restriction Requirement
	In the response received 4/27/2022, Applicant elects Group I claims 1-7 drawn to a complex and the ligand specie:
    
    PNG
    media_image2.png
    303
    271
    media_image2.png
    Greyscale

Applicant argues that both groups should be considered stating that the burden is not appreciated, but this argument is not persuasive for at least the reasons set forth in the restriction requirement.  Rejoinder of the method claims will be considered on identification of an allowable product claim.  Thus, Applicant arguments has been considered but is not found to be persuasive.  The restriction is deemed proper and made FINAL.
 Claims 8-13 are withdrawn as not reading on an elected group.
If the elected specie is not identified in the art, then Examiner will expand his search.  An argument is made below for the elected specie.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Dong et al.  (“the D article”, Dong, K.  Nature Communications (2017), 1-7) in view of US-3906015 (“the ‘015 patent”).
The D article teaches the intended use the elected ligand specie and palladium.

    PNG
    media_image3.png
    649
    683
    media_image3.png
    Greyscale
.
The D article fails to teach platinum.
The ‘015 patent teaches that platinum and palladium can also be used in the process of alkoxycarbonylation of alkenes.  Nickel, palladium and platinum are three metals in the same column of the periodic table and are expected to have similar properties.  In this case, the secondary reference teaches that platinum and palladium can function in the same process as palladium of the primary reference.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies substituting one known metal for another.  One could readily substitute platinum for palladium since they have similar properties due to there location in the same column of the periodic table.  Further, the secondary reference teaches that platinum is predicted to function in the same reaction type as found in the primary reference.  Thus, one skilled in the art could substitute one metal for another and expect success.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim Objections
Claim 1-7 are objected to because of the following informalities:  The claims should start with the word “A” or “The”.  For example, “A complex comprising…”.  Appropriate correction is required.

Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622